PEARSON, J.

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


CAPRI TUCKER o/b/o PCW, JR.,                    )
                                                )     CASE NO. 1:18CV1039
              Plaintiff,                        )
                                                )
       v.                                       )     JUDGE BENITA Y. PEARSON
                                                )
NANCY A. BERRYHILL,                             )
ACTING COMMISSIONER OF                          )
SOCIAL SECURITY,                                )
                                                )     MEMORANDUM OF OPINION
              Defendant.                        )     AND ORDER



       An Administrative Law Judge (“ALJ”) denied Plaintiff Capri Tucker’s application for

supplemental security income (“SSI”) on behalf of her minor child, PCW, Jr., after a hearing in

the above-captioned case. That decision became the final determination of the Commissioner of

Social Security when the Appeals Council denied the request to review the ALJ’s decision. The

claimant sought judicial review of the Commissioner’s decision, and the Court referred the case

to Magistrate Judge James R. Knepp II for preparation of a report and recommendation pursuant

to 28 U.S.C. § 636 and Local Rule 72.2(b)(1). On May 15, 2019, the magistrate judge submitted

a Report (ECF No. 19) recommending that the Court reverse the Commissioner’s decision and

remand the case to the Commissioner.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. On May 29, 2019, the Commissioner filed a Response to

Magistrate Judge’s Report and Recommended Decision (ECF No. 21), stating that the
(1:18CV1039)

Commissioner will not be filing objections. Furthermore, Plaintiff has not filed any objections,

evidencing satisfaction with the magistrate judge’s recommendations. Any further review by this

Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas v. Arn,

728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health and

Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50

(6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The Court reverses the decision of the Commissioner of Social Security and remands this case to

the Commissioner for rehearing and a new decision.



       IT IS SO ORDERED.


   May 31, 2019                                /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                2
